Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s response (amendments, arguments) filed with the RCE is acknowledged.  A closer review of the newly filed amendments finds that such overlaps the previously examined scope claimed and therefore the prior art of record is still found to read on the invention as amended. 
The examiner is open to interview at any time to advance prosecution on the merits.
Election/Restrictions-Withdrawn, All Claims Amended/Drawn to Group II Now
Applicant’s election without traverse of Group II, in the reply filed on 11/13/19 is acknowledged, as drawn to the following species election:

    PNG
    media_image1.png
    421
    793
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103 – Maintained
Claims 5,7-8,14,40,49,56,58,63-64,67,75,91-92,98,103 and 106-107 – as drawn to the elected species:

    PNG
    media_image2.png
    353
    800
    media_image2.png
    Greyscale

; is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Kleschyov et al. (U.S. Patent Publication No. 20100310471) in view of Hsia (U.S. Patent No. 5840701) and further in view of either Plos (WO2004056331) and/or Pellecchia (WO2009018490) as to position X modification; and further in view of Teva Pharmaceuticals (WO2006014968), Acharya et al. (U.S. Patent Publication No. 20090298746), and Jia eta 1. (“Rapid and Highly Efficient Functionalization of Polymer Bromide End-Groups by SET-NRC, Macromolecules (Washington, DC, United States) (2011), 44(7), 1747-1751).
The elected and claimed invention is drawn to the agent of formula (VI), claim 4:

    PNG
    media_image3.png
    253
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    290
    557
    media_image4.png
    Greyscale

Kleschyov (entire document, para 107, Fig. 1, claims) discloses a nitroxylated compound having the structure (VI), wherein Z represents amide group; each of R1, R2, R3, and R4 are independently C1-C4 alkyl (e.g. CH3); X is nitrogen Y is CH2; m is 1; n is 1 (para [0107] wherein n is 0, R is R1), including in a pharmaceutical composition (present claim 131):

    PNG
    media_image5.png
    163
    375
    media_image5.png
    Greyscale

Kleschyov does not disclose wherein the N is a nitrogen of a protein, Z represents the protein and p is the average number of activated-PEG polymers conjugated to the protein; and N is a nitrogen of the protein.
Hsia (entire document) discloses wherein ntiroxides are covalently linked to albumin (i.e. protein) (col 41, ln 13-20), see present claim 44; which can be treated with polyethyleneglycol (col 41, ln 26-27), present claim 58, 63-64, 67:

    PNG
    media_image6.png
    465
    507
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the compound disclosed by Kleschyov with the teachings disclosed by Hsia because Hsia discloses wherein the preferred nitroxylating agent is tempo (col 19, ln 65-col 20, ln 30) which is the nitroxide group used in the compound disclosed by Kleschyov (para [0107], wherein R is R1, para [0110]).  Therefore, the nitroyxlated protein of claim 4 would have been obvious to one of ordinary skill in the art through routine experimentation. 
See also:
Teva Pharmaceuticals teaching substitutions at position X as routine in the art and O known for substitution at X (page 5, compound 1a with O at position X, compound labeled TEMPOL).

Jia teach the elected species and related methods of employing in methods such in line with that presently claimed (using rapid and highly efficient functionalization of polymer bromide end-groups by SET-NRC) (see species below and abstract).  While Jia teach the elected species, such is for conjugation to polymers rather than peptides with amino groups; however, PHOSITA would have clearly understood the latter was possible based on the state of the art.
RN   1266674-15-0  ZCAPLUS     
CN   1-Piperidinyloxy, 4-[[[(2,5-dioxo-1-pyrrolidinyl)oxy]carbonyl]oxy]-2,2,6,6-tetramethyl-  (CA INDEX NAME)
  



    PNG
    media_image7.png
    179
    330
    media_image7.png
    Greyscale


Abstact:  A library of functional TEMPO-based mols. were synthesized and directly coupled onto polymers, PS-Br and PtBA-Br, using SET-NRC.  These SET-NRC reactions were completed in less than 10 min, resulting in polymers with functionalities above 90% and near-quant. coupling efficiencies of                                                               greater than 95%.  1HNMR showed no evidence of side reactions, and ESIMS showed that all the end-groups matched with their theor. isotopic resoln. patterns.  This fast and efficient coupling reaction represents a mild, versatile, orthogonal, and highly practical strategy for the functionalization and construction of a wide range of macromols.  Our
synthetic methodol. could have an impact on a diverse range of areas such as bioconjugation, advanced materials, surface modification, sensors, and nanotechnol.
        


Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
Response to Amendments & Arguments
Applicant’s amendments and arguments have been fully considered but are not found persuasive, as the amendments, upon closer review, still retain overlap with that previously claimed and rejected on the record, which remains rejected for the reasons of record.  The issue is whether one of ordinary skill in the art would have been motivated to substitute (aka interchange, per applicant’s response pages 8-9 espectially) position X with an O (oxygen) where the prior art of record Kleshyov taught only a CH2, while another secondary reference to Pellechia only taught a N (nitrogen) at this position.  The examiner finds such would have been merely a routinely optimizable “interchange” between the bioisoteres of CH2 to O, N or S (see Wikipedia entry, merely by example of the definition of such:  “In medicinal chemistry, bioisosteres are chemical substituents or groups with similar physical or chemical properties which produce broadly similar biological properties to another chemical compound. In drug prima facie obvious for the reasons of record and the underlying premise and state of the art in medicinal chemistry to interchange elements such as CH2 to O, N, or S relevant to exploring opimtization.  Applicant may submit evidence that this change to yielded unexpected results if present, that would not have been expected and thus nonobvious.  Absent such, the rejection of record is maintained for the reasons above.

Previous Response to Arguments, Retained for the Record:  While the arguments are not directed to the combination rejection above, the examiner notes the following.  Regarding the elected species, the substitutions at position X were routine in the art and O was also known for substitution at X; see WO2006014968, Teva Pharmaceuticals, page 5, compound 1a with O at position X, compound labeled TEMPOL.  Hsia teaches the use of this TEMPOL, which includes O at position X as evidenced by Teva, with HBOC which may include hemoglobin tetramers (bottom of col. 36 to top of col. 37 then down to col. 37 3rd para).  Further, Hsia teach the HBOC’s thereof bound to nitroxylated compounds such as TEMPOL are for improved hemoglobin blood solutions with reduced oxidation/free radical formation (see also Acharya et al.,US20090298746, para  [0100], also drawn to attaching maleimide tempol to pegylated albumins and by extension the other compound of interest in Acharya pegylated hemoglobins (abstract), which may include hemoglobin tetramers (para’s 55, 80, 119); numerous works by applicant’s Vandegriff are also noted as cited in Acharya).  Further, Hsia teach results of binding hemoglobins, including hemoglobin tetramers to nitroxylated TEMPOL to form improved antioxidant hemoglobin solutions with improved results, that would have been expected, rather than unexpected.  As previously of record, Jia teach the elected species, though for conjugation to polymers rather than peptides with amino groups; however, PHOSITA would have clearly understood the latter was possible based on the state of the art herein applied.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654